JUSTICE WEBER,
dissenting:
The State of Montana does not have jurisdiction over a criminal offense by a non-Indian against an Indian, committed within the exterior boundaries of the reservation. This was the holding in Greenwalt, wherein this Court affirmed the District Court’s dismissal of criminal charges against a non-Indian based on lack of State jurisdiction. In Greenwalt, two non-Indians stole five calves on an Indian reservation. One of these calves belonged to an Indian. The charges against the Greenwalts, relating to the theft of this calf were dismissed on the grounds that the State lacked authority to prosecute. In Greenwalt we affirmed the dismissal, holding that the State did not have jurisdiction.
*442In Greenwalt, this Court stated:
“In Williams v. United States (1946), 327 U.S. 711, 714, 66 S.Ct. 778, 780, 90 L.Ed. 962, 964, the United States Supreme Court stated:
“ ‘While the laws and courts of the State of Arizona may have jurisdiction over offenses committed on this reservation between persons who are not Indians, the laws and courts of the United States, rather than those of Arizona, have jurisdiction over offenses committed there, as in this case, by one who is not an Indian against one who is an Indian.’
“The 1982 edition of Felix S. Cohen’s Handbook of Federal Indian Law, states at page 353, relying upon Williams:
“ ‘Criminal offenses by non-Indians against Indians or their property are subject to the Indian Country Crimes Act [18 U.S.C. § 13]. The Supreme Court has stated that federal court jurisdiction under this Act is exclusive of state court jurisdiction.’
“See, American Indian Lawyer Training Program, Inc., Justice in Indian Country (1980) 32, and Manual of Indian Criminal Jurisdiction (1978 Supp.) 73a; Getches, Rosenfelt and Wilkinson, Federal Indian Law (1979), 388 (‘c. Crimes by a Non-Indian Against an Indian: State courts cannot have jurisdiction.’)”
Greenwalt, 663 P.2d at 1182-83.
In Greenwalt the remaining charges were later dismissed for insufficient evidence. However, that is irrelevant to the issue of jurisdiction in the present case because those charges did not involve a crime against an Indian. I conclude that the facts of Greenwalt are not distinguishable and the holding should control the present case. We further note that the majority can find no comfort in the language quoted from State ex rel. Kennerly, since that case involved a civil dispute.
Concurrent State and federal jurisdiction may lie where the crime is “victimless.” See, Cohen, Felix S., Handbook of Federal Indian Law, 353, n.4 (1982); State v. Flint (App. 1988), 157 Ariz. 227, 756 P.2d 324. The majority opinion analogizes to Thomas in concluding that the present case involves a victimless crime. In Thomas we determined that the crime was “the failure to discharge a reporting duty, not infliction of damage upon property belonging to an Indian.” We concluded that the crime was therefore victimless for purposes of determining jurisdiction. In the present case, I fail to see how charging interest of 869% to 1228% is a victimless crime. Examples of victimless crimes include possession of illegal drugs, por*443nography, violation of motorcycle helmet laws, gambling or tax evasion. The Indians doing business at Mr. Schaefer’s pawn shop, who were being charged interest in excess of 800%, certainly must be classed as victims.
The opinion states that the Indian citizens of our State are entitled to the protection of laws regulating pawnbrokers, yet concludes that the crime is victimless. This is inconsistent. While I understand the desire of this Court to provide a means by which this defendant may be punished, I simply cannot agree that this is a victimless crime or that the State has jurisdiction. Our desire to see justice done stems from the fact that there are victims in the present case. I would affirm the District Court.
JUSTICE HUNT concurs in the foregoing dissent.